BALDWIN, J.
— Plaintiff sues defendant, who is alleged to be the judge of the county court of Santa Barbara, for issuing an attachment for contempt committed against the defendant, as commissioner of the United States court. The particular facts are not set out. The general averment is made that the arrest was unjust and illegal, and that the defendant issued the warrant or attachment for the arrest of defendant [plaintiff] without authority of law.
The complaint does not aver any want of authority in the plaintiff as United States commissioner to cause the defendant to be arrested for contempt; though it asserts in general terms that the plaintiff issued this warrant without authority of law. This may be, and yet the defendant not be liable to an action; for if the defendant, acting judicially, had any power in the premises, he could not be held responsible civiliter for any erroneous proceedings in the exercise of such jurisdiction. It is not averred what description of commissioner the defendant was, or under what circumstances the alleged contempt was committed, or in what it consisted, or what were the proceedings connected with the order of arrest. Enough is disclosed to show that the action complained of — whatever it was — was judicial, and it is to be presumed, in the absence of any showing to the contrary, that it was regular; certainly not beyond the jurisdiction of the officer.
The complaint for this and other grounds was demurrable.
The judgment is affirmed.
I concur: Terry, C. 'J.